Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-11-00573-CV

         Brad CROFT, Individually and as Trustee of the Willawall Investments Trust,
                                        Appellant

                                                 v.

  Jason S. GADSBY, Regina Prewitt-Cambell, Charlotte Marie Bellem, Peter C. Bouxsein,
   Robert F. Sigafoos, William E. Merten, Charles Rodney Godwin, Judy Johnson-Kinlaw,
 Margaret Francis, Shavano Rogers Ranch Swim Club, Inc., and AMS SA Management, LLC,
                                         Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-09853
                            Honorable Peter Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the motion for substitution of parties
and to dismiss appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed
against appellant.

       SIGNED September 9, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice